The Recorder

observed : “ That from all the circum- “ stances of the case, the safest way would be for the jury “ to acquit t The articles, it is true, were found upon “ her, and it is equally true, that the explanation she has “ given how she came by them, is not entirely satisfacto- “ ry to the Court; we believe before this charge her char- “ acter was good, and she ought certainly to have the ben- “ efit of it at this time and in sush a case ; the case to “ say the least of it, is very doubtful from the evidence “ in support of the indictment, and which is made still *36“ more doubtful by the good character of the prisoner.” The Jury acquitted her without retiring from the box.